—Appeal from a judgment of Supreme Court, Monroe County (Ark, J.), entered August 20, 1998, convicting defendant after a jury trial of murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Contrary to the contention of defendant, Supreme Court properly denied his motion to suppress evidence obtained as the result of a police officer’s stop of his *781truck. The officer had probable cause to believe that defendant was operating an unregistered vehicle, and thus the stop did not constitute an unlawful seizure under the US Constitution (see, Whren v United States, 517 US 806, 810) or the NY Constitution (see, People v Robinson, 97 NY2d 341).
We agree with defendant that the court erred in considering grand jury minutes in determining the suppression motion (see, People v Gundersen, 255 AD2d 454). Having reviewed the grand jury minutes, however, we conclude that the error is harmless. Those minutes contain no evidence material to the suppression hearing issues different from or additional to the suppression hearing evidence, and thus there is no reasonable possibility that the error might have contributed to the conviction (see, People v Crimmins, 36 NY2d 230, 237).
Defendant failed to preserve for our review his further contention that the court improperly considered a prior acquittal in sentencing him (see, People v Harrison, 82 NY2d 693), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Present — Wisner, J.P., Hurlbutt, Scudder, Kehoe and Burns, JJ.